Title: To James Madison from Thomas Bulkeley, 2 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


2 February 1802, Lisbon. Encloses copies of two notes from Almeida de Mello, each covering a letter for JM. One arrived several days after the other. The first enclosure has already been sent; the second was not sent earlier for want of an opportunity.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 1 p.; in a clerk’s hand, signed by Bulkeley. Enclosures are two 29 Dec. 1801 notes from Almeida to Bulkeley (4 pp.; in Portuguese with translations), both mentioning enclosed 29 Dec. letters from Almeida to JM. Only one of Almeida’s 29 Dec. letters to JM has been found.


   A full transcription of this document has been added to the digital edition.
